Name: Council Regulation (EC) NoÃ 122/2006 of 23 January 2006 amending Regulation (EC) NoÃ 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  leather and textile industries;  international trade;  Asia and Oceania;  trade;  trade policy
 Date Published: nan

 26.1.2006 EN Official Journal of the European Union L 22/3 COUNCIL REGULATION (EC) No 122/2006 of 23 January 2006 amending Regulation (EC) No 74/2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Article 2 of Council Regulation (EC) No 74/2004 of 13 January 2004 imposing a definitive countervailing duty on imports of cotton-type bedlinen originating in India (2), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 74/2004 the Council imposed a definitive countervailing duty on imports into the Community of cotton-type bedlinen falling within CN codes ex 6302 21 00 (TARIC codes 6302210081, 6302210089), ex 6302 22 90 (TARIC code 6302229019), ex 6302 31 00 (TARIC code 6302310090) and ex 6302 32 90 (TARIC code 6302329019), originating in India. Given the large number of cooperating parties, a sample of Indian exporting producers was selected and individual duty rates ranging from 4,4 to 10,4 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 7,6 %. A duty rate of 10,4 % was imposed on companies which either did not make themselves known or did not cooperate with the investigation. (2) Article 2 of Regulation (EC) No 74/2004 stipulates that where any new exporting producer in India provides sufficient evidence to the Commission that it did not export to the Community the products described in Article 1(1) of that Regulation during the investigation period (1 October 2001 to 30 September 2002) (the first criterion), that it is not related to any of the exporters or producers in India which are subject to the anti-subsidy measures imposed by that Regulation (the second criterion) and that it has actually exported to the Community the products concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community (the third criterion), then Article 1(3) of that Regulation may be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, i.e. 7,6 %. (3) Council Regulation (EC) No 2143/2004 (3) added 15 companies to the list of Indian exporters/producers listed in the Annex to Regulation (EC) No 74/2004. B. NEW EXPORTERS/PRODUCERS REQUESTS (4) Thirteen Indian companies have applied to be granted the same status (newcomer status) as the companies cooperating in the original investigation not included in the sample. (5) Four of the Indian companies requesting newcomer status did not reply to a questionnaire and one did not supply additional information requested after it had submitted an incomplete reply to the questionnaire. It was therefore not possible to verify whether these companies fulfilled the criteria set out in Article 2 of Regulation (EC) No 74/2004, and their requests had to be rejected. (6) The remaining eight companies replied to the questionnaire which was intended to verify that they complied with the provisions of Article 2 of Regulation (EC) No 74/2004. (7) The evidence provided by five of the abovementioned Indian exporters/producers is considered sufficient to grant them the duty rate applicable to the cooperating companies not included in the sample (i.e. 7,6 %) and consequently for them to be added to the list of exporters/producers in the Annex (the Annex) to Regulation (EC) No 74/2004. (8) As far as the remaining three Indian exporters/producers are concerned, two exported the product concerned to the Community during the original investigation period (i.e. from 1 October 2001 to 30 September 2002) and one was unable to provide any evidence that it did not export to the Community during the investigation period. (9) Under these circumstances, it was considered that for the three companies referred to above, at least one of the criteria set out in Article 2 of Regulation (EC) No 74/2004, i.e. the first criterion, was not fulfilled. Therefore, their claims had to be rejected. (10) Companies for which newcomer status was not granted were informed of the reasons of this decision and given an opportunity to make their views known in writing. (11) All arguments and submissions made by interested parties were analysed and duly taken into account where warranted, HAS ADOPTED THIS REGULATION: Article 1 The following companies shall be added to the list of exporters/producers from India listed in the Annex to Regulation (EC) No 74/2004: Alok Industries Limited Mumbai Texel Industries Chennai Textrade International Private Limited Mumbai Welspun India Limited Mumbai Yellows Spun and Linens Private Limited Mumbai Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2006. For the Council The President J. PRÃ LL (1) OJ L 288, 21.10.1997, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 12, 17.1.2004, p. 1. Regulation as last amended by Regulation (EC) No 2143/2004 (OJ L 370, 17.12.2004, p. 1). (3) OJ L 370, 17.12.2004, p. 1.